EXHIBIT 23.3 CONSENT OF ROBERT D. HENDERSON TO BEING NAMED AS A QUALIFIED PERSON April 19, 2012 I hereby consent to the incorporation by reference into this Registration Statement on Form S-8 of the annual report on Form 40-F filed by Kinross Gold Corporation for the year ended December 31, 2011 and, to the extent applicable, the reports subsequently filed by Kinross Gold Corporation on Form 6-K, and the incorporation into this Registration Statement on Form S-8 of the information contained therein, in whichI am identified as a "qualified person" in connection with the mineral reserve and mineral resource estimates, other than the Tasiast property description, contained in such reports. Sincerely, /s/ Robert D. Henderson Robert D. Henderson
